IN THE SUPREME COURT OF THE STATE OF NEVADA


                JACOB MATTHEW SCHULTE,                                     No. 85055
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                               FILED
                                  Respondent.                                  AUG 2 2 2022
                                                                             ELIZABETH A. BROWN
                                                                           CLERK OF SUPREME COURT
                                                                          BY
                                                                                DEPUTY CLEVe




                                        ORDER DISMISSING APPEAL




                            This is an appeal from an amended judgment of conviction.
                Eighth Judicial District Court, Clark County; Jasmin D. Lilly-Spells, Judge.
                                Initial review of the notice of appeal revealed a potential
                jurisdictional defect. The order revoking probation and amended judgment
                of conviction was entered on May 29, 2022. The notice of appeal was not
                filed in the district court until July 15, 2022, well after expiration of the 30-
                day appeal period prescribed by NRAP 4(b). Accordingly, this court ordered
                appellant to show cause why this appeal should not be dismissed for lack of
                jurisdiction.
                                In response, appellant concedes that the notice of appeal was
                untimely filed. To the extent appellant suggests that a motion for
                reconsideration tolled the time to file the notice of appeal, this contention
                lacks merit. NRAP 4(b)(3) sets forth the tolling motions in criminal
                appeals—a motion for reconsideration is not among those motions. See also
                Phelps v. State, 111 Nev. 1021, 900 P.2d 344 (1995).           This court lacks
SUPREME COURT
     OF
   NEVADA

(0)   I q47A
                   jurisdiction over an untimely notice of appeal. Lozada v. State, 110 Nev.
                   349, 352, 871 P.2d 944, 946 (1994). Accordingly, this court
                               ORDERS this appeal DISMISSED.




                                                      Hardesty


                                                                                   J.
                                                      Stiglich




                                                      Herndon




                   cc:   Hon. Jasmin D. Lilly-Spells, District Judge
                         The Matian Firm, APC
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




  1.1PREME COURT
         OF
      NEVADA


(0) I 947A